Citation Nr: 0734581	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-40 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disorder manifested 
by headaches secondary to a dental procedure.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted an informal claim for service 
connection for headaches in July 2004.  Service medical 
records from August 29, 1978 documented left maxillary 
sinusitis and pericementitis for tooth #15.  Following a 
pulpectomy of the veteran's tooth, he was diagnosed with 
right temporal post-operative pain syndrome.  The physician's 
note stated, "Pain constant - now radiating into temple 
area."  The following day, the veteran reported pain, 
swelling, and tenderness in the area of the damaged tooth.  
The veteran's treatment included Demerol and Vistaril for an 
anti-inflammatory reaction.  He complained of "slight 
temporal pain" at the time of his hospital discharge on 
August 30, 1978.  

The record contains no complaints, diagnosis or treatment for 
headaches until the veteran filed a claim for service 
connection in July 2004 which was denied in November 2004 due 
to the absence of a chronic headache disorder in service, the 
lack of continuity of symptoms, and the lack of a medical 
nexus opinion linking a current disorder to his period of 
active service.  In his January 2005 notice of disagreement, 
the veteran asserted that his current headache disorder was 
centered in the temporal region, which was in the vicinity of 
the veteran's original complaint of mouth pain in 1978.  

In VA outpatient treatment records dated in April 2005, the 
veteran reported that he had had right temporal/facial pain 
which was exacerbated by chewing and stress along with 
dizziness since a dental procedure in 1978.  He indicated 
that in 1990-1991, it became persistent and had worsened 
since then.  He reported that he had had an extensive work up 
completed at IU for this in the early 1990's which was 
inconclusive.  

The veteran was seen by a VA pain clinic in June 2005.  At 
that time the veteran reiterated that the facial pain began 
in 1978 and had gradually worsened to a constant ache.  He 
reported episodic, sharp, throbbing pain associated with 
dizziness, double vision, and paresthesias up to 20 times per 
day.  He complained of trouble with coordination and an 
inability to function during these attacks.  A diagnosis of 
right temporal pain-questionable atypical presentation of 
trigeminal neuralgia was proffered by a VA examiner in June 
2005.

Although the veteran's "slight temporal pain" during 
service was acknowledged, the November 2005 statement of the 
case affirmed the previous denial because "the episode noted 
was considered to be acute and resolved at the time of 
discharge from active duty."  The Board notes that, at this 
time of this decision, the veteran's separation examination 
is not part of the veteran's claims file.  

Although a January 2006 supplemental statement of the case 
affirmed the prior decision, the veteran has submitted 
additional medical evidence since that time.  In August 2006, 
additional medical evidence, along with a March 2007 waiver 
of RO jurisdiction, was added to the veteran's claims file.  
In early May 2006, the veteran's VA primary care physician 
assessed that the veteran had trigeminal neuralgia of the 
right facial area that had been persistent and recurrent 
since August 1978 following dental work (pericementitis of 
tooth #15).  Later in May 2006, in a VA neurology 
consultation report, the examiner noted that the veteran 
"has been dealing with this complicated, right-sided facial 
pain since 1978 after a dental procedure."  The veteran 
described the pain as "severe" and "lancing," causing 
dizziness and problems with balance.  According to the 
examiner, "It appears to be at least as likely as not 
associated with his dental procedure."  He reported that 
since 1978, the veteran had had "frequent recurrences of 
right-sided hemifacial pain ever since."

In March 2007, a private dentist stated, after reviewing 
"the entire claims folder several times" that "I totally 
concur with [the VA examiner's] May 30, 2006 diagnosis of 
"severe trigeminal neuralgia unrelieved for years with 
associated dizziness."  He noted that "throughout the 
years, the veteran's medical work-ups show symptoms of 
classic trigeminal neuralgia that often is hard to diagnose 
due to paucity of objective manifestations."  He stated that 
it appears to be at least as likely or not associated with 
his dental procedure while on active military duty.  

The Board notes that the issue of service connection for 
trigeminal neuralgia has not been adjudicated by the RO at 
this time.  The RO specifically denied the claim of service 
connection for chronic headaches.  However, it is clear based 
on recent submissions from the veteran's attorney that the 
service connection claim is essentially one for a disorder, 
now characterized as trigeminal neuralgia, manifested by 
headaches.  The RO should adjudicate the issue on appeal as 
recharacterized accordingly.

The Board notes further, that both of the opinions of record 
are, to a significant degree, based on a report of having had 
recurrent and persistent headaches, facial pain, and 
dizziness since 1978.  The Board also observes that the 
veteran has reported that he has been treated for complaints 
of head and facial pain over the years and in fact underwent 
extensive medical work up in the early 1990s.  The Board 
notes, however, that there is no contemporaneous evidence of 
such until the veteran filed his claim in 2004, and the 
medical evidence first objectively documents such complaints 
beginning in 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

Accordingly, in order to determine the appropriate weight to 
accord the medical opinions of record which rely on a 
reported history of symptomatology from 1978 through the 
present, the Board finds that the veteran should be afforded 
the opportunity to submit evidence documenting such 
symptomatology since 1978 including the IU medical records 
from the early 1990s referenced above.  The RO should then 
have the case forwarded to an examiner in the appropriate 
specialty for an opinion based on the entire evidentiary 
record including evidence obtained pursuant to this remand.  

Although further delay is regrettable, the Board finds that 
in order to ensure full compliance with due process 
requirements, further development is necessary. Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for headaches and other 
symptoms now reportedly related to 
trigeminal neuralgia since service 
including pertinent medical records from 
IU dated in the early 1990s.  After 
securing the necessary release(s), the RO 
should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part of 
the claims folder.  If private treatment 
is reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

2.  Then, the RO should refer the case to 
a VA examiner in the appropriate specialty 
for an opinion as to whether it is at 
least as likely as not that the veteran 
has a disorder manifested by headaches 
that is etiologically related to the 
veteran's military service, and 
specifically to an August 1978 dental 
procedure.  The examiner is requested to 
determine whether the diagnosis of 
trigeminal neuralgia is appropriate, and 
is asked to comment on the two medical 
opinions of record, as referenced above.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  The 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After the requested development has 
been completed, the RO should again review 
the claims, including the claim for 
service connection for a disorder 
manifested by headaches to include 
trigeminal neuralgia based on all the 
evidence of record and all governing legal 
authority, the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained as 
a result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and his attorney should be 
furnished an SSOC as to the claim for a 
disorder manifested by headaches claimed 
as trigeminal neuralgia, and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

